DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Max Kaganov on 03/05/2022

The application has been amended as follows: 
16. Cathode block on the basis of carbon for an electrolysis cell for producing aluminium having at least one slot for receiving at least one cathode bar, wherein the at least one slot has at least one recess extending at least in portions in a longitudinal direction of the at least one slot, the at least one recess having at least one undercut; 
wherein the at least one recess having the at least one undercut is defined as a mold which, after the at least one recess has been filled with a liquid metal that is allowed to solidify, results in the solidified metal not being able to be removed from the at least one recess in a non-longitudinal direction without destroying the mold; 
at least one slot and a slot radius of the at least one slot; and 
wherein the slot radius of the at least one slot is a transition region between a side wall of the at least one slot and the base of the at least one slot;
wherein the at least one recess extending in the longitudinal direction has the form in cross-section of a circle which is      Response to Office Action of April 19, 2021 opened toward the at least one slot or of a circle which has a shaft and is opened toward the at least one slot, wherein the opening is configured smaller than the diameter of the circle.  

Cancel claim 17. 

18. Cathode block according to claim [17] 16, wherein in the shaft of the at least one recess, in cross-section, the walls extend parallel or not parallel to one another.  

19. Cathode block according to claim 16, wherein the at least one recess extending in the longitudinal direction has an overall depth as viewed over the length of the cathode block, which varies in relation to the base of the at least one slot, and the at least one recess has a smaller overall depth at the longitudinal ends of the cathode block than in the middle of the cathode block.  

20. Cathode block according to claim 16, wherein the at least one recess extending in the longitudinal direction has an overall depth of from 5 to 80 mm.  

at least one slot.
  
22. Cathode block according to claim 16, wherein the at least one recess is filled with a combination of conductive metal and cast iron.  

23. Cathode block according to claim 22, wherein the at least one recess is at least 50% filled with cast iron.  

24. Cathode block according to claim 22, wherein the at least one recess is at least 10% filled with conductive metal.  

25. Cathode block according to claim 22, wherein the conductive metal of the filling has the form of a foil.  

26. Cathode block according to claim 16, wherein the at least one slot has a varying depth, and the at least one slot has a smaller depth at the longitudinal ends of the cathode block than in the middle of the cathode block.  

27. Cathode block according to claim 16, wherein the at least one slot is lined at least in part from the longitudinal ends of the cathode block over 1/3 of the cathode length in each case with a graphite foil.  



29. Cathode bottom which contains at least one cathode block according to claim 16.  

30. Electrolysis cell, wherein it comprises a cathode bottom 4Application No.: 16/307,586Attorney Docket No.: 14980002USResponse to Office Action of April 19, 2021according to claim 29.  

Cancel claim 31. 

32. Cathode block according to claim 16, wherein the at least one recess is located in the slot radius of the at least one slot.  

33. Cathode block according to claim 16, wherein the at least one recess touches the slot radius of the at least one slot.  

34. Cathode block according to claim 16, wherein the at least one recess is filled with cast iron.  

35. Cathode block according to claim 22, wherein the conductive metal of the filling has the form of a rod.

Allowed Claims
Claims 16, 18-30, and 32-35 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 16: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 16 with special attention given to the limitation claiming “wherein the at least one recess extending in the longitudinal direction has the form in cross-section of a circle which is opened toward the at least one slot or of a circle which has a shaft and is opened toward the at least one slot, wherein the opening is configured smaller than the diameter of the circle”. The closest prior art is Dumas et al (US 4,031,615) and Hiltmann (US 2013/0319853). Both Dumas and Hiltmann teaches recesses extending in the longitudinal direction for cathode blocks (see e.g. #16 on Fig 2 of Dumas and #36 on Fig 1 of Hiltmann). However, neither Dumas nor Hiltmann disclose that recess has the form in cross-section of a circle which is opened toward the at least one slot or of a circle which has a shaft and is opened toward the at least one slot, wherein the opening is configured smaller than the diameter of the circle. There is no teaching or motivation that makes these shapes for the at least one recess obvious in view of Dumas or Hiltmann. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795